In an action to recover damages for personal injuries suffered by respondent Grace Walker as a consequence of stepping upon a repaved cement sidewalk, a segment of which crumbled, and by her husband for medical expenses and loss of services, the appeal is from a judgment, entered after trial by the court without a jury, insofar as it is in favor of respondents and against appellant. Judgment unanimously affirmed, with costs.- No opinion. Present — Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.